Exhibit 10.B.20

April 17, 2006

Jon Rubinstein

J.R. Ruby Consulting Corp.

611 Washington Street Suite 2104

San Francisco, CA  94111

Re:                             Consulting Services for Apple Computer, Inc.
(“Apple”)

Dear Jon:

This will confirm that following your resignation from Apple effective April 14,
2006, Apple has asked you through your company J.R. Ruby Consulting Corp., a
California corporation, to perform certain consulting services, and that you
have agreed to perform such services (collectively, the “Services”), as and when
requested by Apple, all as set forth in this letter (the “Agreement”).  In
general, the Services may consist of advice regarding the design and development
of personal computers, digital music players, and cell phone devices, and
related intellectual property matters, as agreed between you and Steve Jobs or
his designees from time to time.

You agree to make yourself available to perform the Services for up to 20% of
general weekly business hours (an average of one business day per week), as
mutually scheduled.  You may also be requested to prepare and provide to Apple
certain Work Product (as defined below).  You expressly acknowledge and agree
that the Services, together with any Work Product, are intended to be used for
Apple’s benefit, to assist Apple in the conduct of its business.  Apple will
have the right to use, reproduce and adapt any such Work Product for that
purpose.

By signing this Agreement, you expressly acknowledge and agree that Apple:  (1)
is not obligated to request any Services from you pursuant to this Agreement,
(2) has not guaranteed any level of Services under this Agreement whatsoever,
(3) may request you to perform any of the Services or no Services, in Apple’s
sole and absolute discretion.  (4) may procure similar or identical Services
from others, and (4) may also internally develop similar or identical Services
or Work Product.

In connection with your performance of the Services, you are an independent
contractor, and you have represented the same to Apple.  You understand and
agree that you are not an employee of Apple, that you are ineligible for any
Apple employee benefits under this Agreement, and that no employment
relationship is created by this Agreement.

You will use your own discretion in performing the Services and will in all
respects control the means and manner of your performance, subject to the
express condition that you will at all times comply with all applicable laws and
Apple policies applicable to the Services provided hereunder (such as business
conduct policies).  You will supply all facilities, equipment and supplies
necessary for performance of the Services at no additional cost to Apple,
provided that Apple in its discretion may make a temporary office and computer
systems available to you at its headquarters in connection with your providing
the requested Services.  You will not offer or give Apple, or any Apple
subsidiary or affiliate, or any of their respective employees or


--------------------------------------------------------------------------------




agents, any gratuity, payment or other personal benefit or inducement with a
view toward securing business from Apple or influencing the terms, conditions or
performance of any Services under this Agreement.

As material consideration for Apple’s execution of this Agreement, you expressly
acknowledge and agree that (1) any nonpublic information you obtain in the
course of performing the Services under this Agreement, and any nonpublic
information you obtained during the term of your employment with Apple, with
respect to potential, past and current products and services of Apple
(collectively, “Products”) shall be deemed “Confidential Information” as that
term is defined below, (2) you are bound by the terms of the confidentiality and
intellectual property agreements you signed when you joined Apple with respect
to all Confidential Information you learned while you were employed by Apple,
and (3) you will not at any time during the term of this Agreement, directly or
indirectly, solicit, entice, request, divert, recruit or induce any current
employee to leave Apple’s employ or otherwise terminate that person’s
relationship with Apple.  You further agree that during the term of this
Agreement, you will not become or be employed, directly or indirectly, by, nor
will you provide consulting services to, any of Intel Corporation, Dell Inc.,
Hewlett-Packard Company, Sony Corporation, Motorola Inc., Nokia Corporation,
Samsung Group, Microsoft Corporation, or any other company that is working on a
final product that is a personal computer, digital music player, or cell phone
device, unless otherwise approved in advance by Apple in its sole discretion. 
You agree to provide sufficient written disclosure of the nature of the
employment or consulting services you wish to render to any such entity so that
Apple can evaluate your requested waiver of this provision.  Apple acknowledges
that your service as a board member of Immersion Corporation is outside the
scope this non-compete.

The following terms and conditions will govern your performance of the Services
under this Agreement:

Term.  The term of this Agreement will begin at 12:01 A.M., Pacific Time, on
April 17, 2006 and will continue for twelve months thereafter until April 16,
2007.  The parties may by mutual written agreement terminate this Agreement
prior to the expiration of the one-year term.

Fees and Expenses.  Apple will pay you a flat fee of $200,000 for your
performance of the Services during the term of this Agreement.  Such fee shall
be payable in equal quarterly installments of $50,000 within 45 days after the
end of each calendar quarter, upon receipt of your invoice for that quarter’s
fee.

Apple will also reimburse you for all actual and reasonable out-of-pocket travel
and accommodation expenses you incur in connection with your performance of the
Services, provided such expenses have been approved in advance by Steve Jobs,
Peter Oppenheimer, or their designees.  In order to be reimbursed for any such
expenses, you must present us with an original itemized invoice for such
amount.  All such amounts will be due and payable net forty-five (45) days from
our receipt of the invoice.  If we disagree with or dispute any expense or any
amount on any invoice, we will advise you promptly and will work with you
diligently and in

2


--------------------------------------------------------------------------------




good faith to resolve any such dispute.  Apple will have no obligation to
reimburse you for any expenses submitted to us more than sixty (60) days after
the expense is incurred.

Except as set forth above, Apple will have no obligation to pay or reimburse you
for any other amount with respect to your performance of the Services, and by
your execution of this Agreement, below, you acknowledge that the foregoing sets
forth our entire agreement with respect to compensation for your performance of
the Services.  You are obligated for any taxes payable by or imposed upon you
with respect to any amounts paid to you under this Agreement, and Apple will
have no obligation to withhold any such taxes from amounts due to you under this
Agreement.

Work Product.  (a) To the extent that you produce any materials in performing
the Services, including (but not limited to) notes, reports, memoranda,
analyses, documentation, drawings, computer programs (source code, object code
and listings), derivatives of pre-existing copyrighted works which you claim,
candidate, potential employee, consultant, customer or prospect lists,
inventions conceived or reduced to practice during your performance of the
Services or resulting from or based upon any Apple Proprietary Information
(defined below), creations, designs, trademarks, works of any kind (including,
by way of example only, movies and audio or visual works), devices, masks,
models, work-in-process, and deliverables, all such materials shall be deemed
Work Product.  Apple will retain ownership of all intellectual property rights
(such as copyrights and trade secrets) in or to any information and/or materials
that Apple supplies to you, or that Apple develops in connection with this
Agreement (“Apple’s Materials”).

(b)                                 All Work Product produced by you in the
course of performing the Services pursuant to this Agreement shall belong to
Apple.  However, you shall exclusively own any intellectual property rights
(such as copyrights and trade secrets) (i) owned by you prior to the
commencement of Services or (ii) developed or acquired by you independent of the
Services provided under this Agreement, if such intellectual property rights are
incorporated into any Work Product provided, however, that your rights to these
intellectual property rights will not extend to (i) any portion of Apple’s
Materials incorporated into any Work Product, or (ii) to any information
specific to any Products or Apple’s business operations.

(c)                                  You agree to assign and do hereby expressly
assign to Apple all right, title, and interest in and to the Work Product
including any and all moral rights you may have in any part of the Work
Product.  You also hereby forever waive and agree never to assert any and all
moral rights you may have in any part of the Work Product even after termination
this Agreement.

During and after the term of this Agreement, you will assist Apple in every
reasonable way, at Apple’s expense, to secure, maintain and defend for Apple’s
benefit all copyrights, patent rights, mask work rights, trade secret rights and
other proprietary rights in and to the Work Product.  You will promptly notify
Apple of any and all inventions conceived or reduced to practice in the
performance of any Services under this Agreement.

3


--------------------------------------------------------------------------------




Confidentiality.  You agree that the terms and conditions of the Apple Computer,
Inc. Intellectual Property Agreement executed by you on February 3, 1997 and
attached hereto as Exhibit A (the “IPA”) shall remain in effect during the term
of this Agreement and shall continue to govern your receipt, use and disclosure
of “Proprietary Information” (as defined in the IPA).  Apple’s right to
equitable relief for your breach of the IPA shall be as specified in Section 5
of the IPA.  Section 3.0(a) of the IPA shall be of no effect since you are no
longer an employee of Apple.

Indemnification.  You agree to be responsible for your own actions.  You agree
to indemnify and hold harmless Apple and its directors, officers, employees and
agents from and against all claims and losses of any type, including reasonable
attorneys’ fees, in connection with, in whole or in part:  (i) any negligent act
or omission by, or any willful misconduct on the part of, you in the performance
of this Agreement; or (ii) your failure to comply with any applicable Federal,
state or local law.

(b)                                 EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, UNDER NO CIRCUMSTANCES, INCLUDING NEGLIGENCE, SHALL EITHER PARTY
HEREUNDER BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES INCURRED OR SUFFERED BY THE OTHER PARTY ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION LOST REVENUE, LOSS OF INCOME,
OR LOSS OF BUSINESS ADVANTAGE, EVEN IF THE PARTY SUFFERING SUCH DAMAGES, OR AN
AUTHORIZED REPRESENTATIVE OF SUCH PARTY, HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

Assignment.  You agree that you will not subcontract, delegate, assign or
otherwise engage the services of any subcontractor to perform any portion of the
Services under this Agreement without the express prior written consent of
Apple, which Apple may grant or withhold in its sole discretion.  Subject to the
foregoing sentence, the rights and obligations of Apple and you under this
Agreement shall be binding upon and inure to the benefit of the parties’
respective successors, executors and administrators, as the case may be.

Attorneys’ Fees.  If any action or proceeding, whether regulatory,
administrative, at law or in equity, is commenced or instituted to enforce or
interpret any of the terms and provisions of this Agreement, the prevailing
party in any such action or proceeding shall be entitled to recover its
reasonable attorneys’ fees, expert witness fees, costs of suit, and expenses, in
addition to any other relief to which such prevailing party may be entitled.

Notices.  Any notice required or permitted hereunder shall in writing, and shall
be given to you at the address first set forth above, and to Apple at 1 Infinite
Loop, Cupertino, California 95014, Attention:  General Counsel, or at such other
address as the party may hereafter specify in writing.  Such notice shall be
deemed given:  upon personal delivery to the appropriate address; or three (3)
business days after the date of mailing if sent by certified or registered mail;
or one (1) business day after the date of deposit with a commercial courier
service offering next business day service with confirmation of delivery.

4


--------------------------------------------------------------------------------




Complete Understanding; Modification.  This Agreement constitutes the full and
complete understanding and agreement between you and Apple relating to your
performance of the Services, and supersedes all prior understandings and
agreements relating to such subject matter.  Any waiver, modification or
amendment of any provision of this Agreement shall be effective only if in
writing and signed by you and an authorized representative of Apple.  The
provisions of this Agreement shall prevail over any conflicting provisions in
any purchase order, acceptance notice or other document generated by either of
us except as expressly provided in the preceding sentence.

Interpretation.  This Agreement has been negotiated by you and Apple with
advice, if desired, from our respective counsel.  This Agreement will be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against either party.  The headings and captions herein are included
for reference purposes only and shall not affect the interpretation of the
provisions hereof.  When used herein, the word “including” will not be construed
as limiting.  This Agreement shall be read with all changes of gender and number
required by the context.  If any provision of this Agreement is found by a court
of competent jurisdiction to be unenforceable for any reason, the remainder of
this Agreement shall continue in full force and effect to the maximum extent
permitted by law.

Jurisdiction; Venue; Dispute Resolution.  This Agreement is governed by the laws
of the State of California, without regard to its conflict of laws principles. 
Both Apple and you hereby consent to venue in and the exclusive jurisdiction of
the state and federal courts located in Santa Clara County, California.  Any
controversy or claim arising out of or relating to the Services which cannot be
resolved by good faith discussions between us may be submitted to voluntary
non-binding mediation at the request of either of us, with each of us bearing
our own costs of such mediation and one-half the costs of the mediator (who
shall be acceptable to each of us).  If mediation is not successful within a
reasonable period of time, then either of us can pursue any remedy available or
appropriate, including litigation; provided that Apple will be free to seek
equitable relief for any breach by you of the confidentiality obligations of
this Agreement without first seeking to resolve such matter pursuant to the
provisions of this paragraph.

Survival of Terms.  Those provisions of this Agreement that, by their nature,
are intended to survive any expiration or termination of this Agreement shall so
survive.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

5


--------------------------------------------------------------------------------




If the foregoing accurately sets forth your agreement with respect to your
performance of the Services, please sign the enclosed copy of this letter and
return it to me.

Very truly yours,

 

 

 

APPLE COMPUTER, INC.

 

 

 

 

 

 

 

By:

  /s/ Danielle Lambert

 

 

 

 

 

 

Its:

  VP, HR

 

 

 

ACCEPTED AND AGREED

 

J. R. Ruby Consulting Corp

 

By:

   /s/ Jon Rubinstein

 

 

 

 

Its:

   President

 

 

6


--------------------------------------------------------------------------------